Name: Council Regulation (EEC) No 3908/87 of 22 December 1987 amending Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy
 Date Published: nan

 No L 370 / 16 Official Journal of the European Communities 30 . 12 . 87 COUNCIL REGULATION (EEC) No 3908 / 87 of 22 December 1987 amending Regulation (EEC) No 1837 / 80 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( x ), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'harmonized system', which replaces the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas Council Regulation (EEC ) No 2658 / 87 ( 3 ) established , from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC ) No 1837 / 80 ( 4 ), as last amended by Regulation (EEC ) No 794 / 87 ( 5 ), according to the terms of the combined nomenclature based on the harmonized system ; Whereas certain edible flours and meals of meat or meat offal are classified in subheadings of heading No 02.06 of the Common Customs Tariff at present in force , which are covered by Regulation (EEC ) No 1837 / 80 ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all edible flours and meals of meat or meat offal ; whereas it is desirable that the said flours and meals be coverd by Council Regulation (EEC ) No 805 / 68 or 27 June 1968 on the common organization of the market in beef and veal ( 6 ), as last amended by Regulation (EEC ) No 3905 / 87 ( 7 ); whereas , as a consequence , they should no longer be covered by Regulation (EEC ) No 1837 / 80 ; Whereas certain homogenized preparations of meat , meat offal or blood , preparations of animal blood and stuffed pasta containing more than 20 % by weight of sausages and the like , meat and meat offal , including fats , are classified in subheadings of heading No 16.02 of the Common Customs Tariff at present in force , which are covered by Regulation (EEC ) No 1837 / 80 ; whereas , in the combined nomenclature , single subheadings have been established for each of the aforementioned preparations ; whereas it is desirable that the said preparations be covered by Council Regulation (EEC ) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( 8 ), as last amended by Regulation (EEC ) No 3906 / 87 ( 9 ); whereas , as a result , they should no longer be covered by Regulation (EEC ) No 1837 / 80 ; Whereas numerous regulations in the sheepmeat and goatmeat sector must be adapted to take account of use of the new nomenclature; whereas , under Article 15 of Regulation (EEC ) No 2658 / 87 , the changes made may be of a technical nature only ; whereas , accordingly , a provision should be introduced whereby all other adjustments to Council and Commission regulations on the common organization of the market in sheepmeat and goatmeat should be made in accordance with the procedure laid down in Article 26 of Regulation (EEC ) No 1837 / 80 , provided that such adjustments are required solely as a result of the introduction of the harmonized system , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 1837 / 80 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 The common organization of the market in sheepmeat and goatmeat shall comprise a price system and trading system and cover the following products : ( J ) Opinion delivered on 18 December 1987 ( not yet published in the Official Journal ). ( 2 ) Opinion delivered on 16 December 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 4 ) OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 5 ) OJ No L 79 , 16 . 3 . 1987 , p. 3 . ( 6 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 7 ) See page 7 of this Official Journal . ( 8 ) OJ No L 282 , 1 . 11 . 1975 , p. 1 . ( 9 ) See page 11 of this Official Journal . Official Journal of the European Communities No L 370 / 1730 . 12 . 87 CN code Description of goods ( a ) 0104 10 90 0104 20 90 0204 0210 90 11 0210 90 19 Live sheep , other than pure-bred breeding animals Live goats , other than pure-bred breeding animals Meat of sheep or goats , fresh , chilled or frozen Meat of sheep and goats , with bone in , salted ,: in brine , dried or smoked Meat of sheep and goats , boneless , salted , in brine , dried or smoked ( b ) 0104 10 10 0104 20 10 0206 80 99 0206 90 99 0210 90 60 1502 00 99 Live sheep , pure-bred breeding animals Live goats , pure-bred breeding animals Edible offal of sheep and goats , fresh or chilled , other than offal for the manufacture of pharmaceutical products Edible offal of sheep and goats , frozen , other than offal for the manufacture of pharmaceutical products Edible meat offal of sheep and goats , salted , in brine , dried or smoked Fats of sheep and goats , unrendered , rendered or solvent-extracted ( c ) 1602 90 71 Other prepared or preserved meat or meat offal containing meat or offal of sheep or goats , uncooked ; mixtures of cooked meat or offal and uncooked meat or offal ( d ) 1602 90 79 Other prepared or preserved meat or meat offal containing meat or offal of sheep or goats' 2 . Article 12 ( 1 ) and ( 3 ) are replaced by the following : ' 1 . The levy on fresh or chilled carcases falling within subheadings 0204 10 00, 0204 21 00 and 0204 50 11 of the combined nomenclature , listed in Annex I , shall be equal to the difference between the seasonally adjusted basic price and the free-at-Community-frontier offer price . 3 . The levy on live animals falling within subheadings 0104 10 90 and 0104 20 90 and on meat falling within subheadings 0204 22 10 , 0204 22 30 , 0204 22 50 , 0204 22 90 , 0204 23 00 , 0204 50 13 , 0204 50 15 , 0204 50 19 , 0204 50 31 , 0204 50 39 , 0210 90 11 and 0210 90 19 , listed in Annex I , shall be equal to the levy on the product referred to in paragraph 1 , multiplied by a standard coefficient fixed for each of the products in question .' 3 . Article 13 is amended as follows : ( a ) The introductory phrase to paragraph 1 is replaced by the following : 'The levy on frozen meat falling within subheadings 0204 30 00 , 0204 41 00 and 0204 50 51 , listed in Annex I , shall be equal to the difference between :' ( b ) Paragraph 3 is replaced by the following : '3 . For frozen meat falling within subheadings 0204 42 10 , 0204 42 30 , 0204 42 50 , 0204 42 90 , 0204 43 00 , 0204 50 53 , 0204 50 55 , 0204 50 59 , 0204 50 71 and 0204 50 79 , listed in Annex I , the levy shall be equal to the levy fixed for the product referred to in paragraph 1 , multiplied by a standard coefficient fixed for each of the products in question .' 4 . Article 15 is replaced by the following : 'Article 15 By way of derogation from Articles 12 , 13 and 14 : ( a ) for products falling within subheadings 0104 10 90 and 0104 20 90 , the levies shall be limited to the amount resulting from voluntary restraint agreements ; ( b ) for products falling within heading No 0204 , in respect of which the rate of duty has been bound within GATT , the levies shall be limited to the amount resulting from such binding or to that resulting from voluntary restraint agreements .' 5 . Annex I is replaced by the Annex to this Regulation . No L 370 / 18 Official Journal of the European Communities 30 . 12 . 87 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 shall apply with effect from 1 January 1988 . Article 2 The Commission , in accordance with the procedure provided for in Article 26 of Regulation (EEC ) No 1 837 / 80 , shall make the necessary adaptations to Council or Commission acts concerning the common organization of the market in sheepmeat and goatmeat which result from the application of Article 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM 30 . 12 . 87 Official Journal of the European Communities No L 370 / 19 ANNEX 'ANNEX I CN code Description of goods Section (a) 0204 10 00 0204 21 00 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 50 11 0204 50 13 0204 50 15 0204 50 19 0204 50 31 Meat of sheep and goats , fresh or chilled :  Carcases and half-carcases of lamb  Carcases and half-carcases of sheep other than those of lamb  Short forequarters of sheep  Chines and / or best ends of sheep  Legs of sheep  Other cuts with bone in of sheep  Boneless cuts of sheep  Carcases and half-carcases of goats  Short forequarters of goats  Chines and / or best ends of goats  Legs of goats  Other cuts with bone in of goats 0204 50 39  Boneless cuts of goats Section (b) 0210 90 11 0210 90 19 Meat of sheep and goats salted , in brine , dried or smoked :  With bone in  Boneless Section (c) 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 Meat of sheep and goats , frozen :  Carcases and half-carcases of lamb  Carcases and half-carcases of sheep , other than those of lamb  Short forequarters of sheep  Chines and / or best ends of sheep  Legs of sheep  Other cuts with bone in of sheep  Boneless cuts of sheep  Carcases and half-carcases of goats  Short forequarters of goats  Chines and / or best ends of goats  Legs of goats  Other cuts with bone in of goats  Boneless cuts of goats'